FILED
                           NOT FOR PUBLICATION                             MAR 30 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: ROBERT W. HUNT,                No. 13-56778
M.D., A Medical Corporation,
                                                 D.C. No. 2:12-cv-08619-AG
              Debtor,

                                                 MEMORANDUM*
PELI POPOVICH HUNT, pro se, an
individual, Agent and Trustee,

              Appellant,

  v.

DAVID M. GOODRICH, Chapter 7
Trustee of the Estate of Robert W. Hunt,
MD a medical corporation,

              Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted March 10, 2015**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FARRIS, WARDLAW, and PAEZ, Circuit Judges.

      Peli Popovich Hunt, individually and as trustee of the Robert and Peli Hunt

Living Trust, appeals pro se from the district court’s order dismissing her appeal

from the bankruptcy court’s order granting a preliminary injunction to Chapter 7

trustee David M. Goodrich. We have jurisdiction under 28 U.S.C. § 158. We

review de novo whether a case is moot, Demery v. Arpaio, 378 F.3d 1020, 1025

(9th Cir. 2004), and we dismiss.

      This appeal is moot because the bankruptcy court has entered final

judgment, which Hunt has not appealed. See Church of Scientology of Cal. v.

United States, 506 U.S. 9, 12 (1992) (appeal must be dismissed for mootness if it is

impossible for the appellate court to grant any effectual relief to the prevailing

party); Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir. 1992)

(when underlying claims have been decided, the reversal of a preliminary

injunction would have no practical effect, and is moot).

      Goodrich’s request for judicial notice, filed August 19, 2014, is granted.

      Hunt’s motion to supplement the record and request for judicial notice, filed

June 12, 2014, and her motion to redact the July 25, 2014 Proof of Service and

second request for judicial notice, filed August 11, 2014, are denied.




                                           2                                     13-56778
      Appellant’s motion to recall the mandate, filed November 15, 2014, is

denied.

      DISMISSED.




                                        3                                     13-56778